GOSHORN, Judge.
The appellant, Robert Ferguson, appeals his guideline departure sentence because the trial judge did not provide written reasons for departure as required by Fla.R. Crim.P. 3.701(d)(ll). Accordingly, the sentence is vacated and remanded for resen-tencing. See Wilkerson v. State, 513 So.2d 664 (Fla.1987); State v. Jackson, 478 So.2d 1054 (Fla.1985), superceded on other grounds by Miller v. Florida, 482 U.S. 423, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987). If, upon remand, the trial court imposes a departure sentence, it must supply written reasons. Pope v. State, 542 So.2d 423 (Fla. 5th DCA 1989).
REVERSED AND REMANDED.
SHARP, J. and ORFINGER, M., J., (retired), concur.